COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                      NO. 02-13-00441-CV


Clark W. Brazil, M.D.                    §   From the Probate Court

v.                                       §   of Denton County (PR-2009-00220-01)

Mayrita J. Roberts Hillman as            §   September 25, 2014
Guardian of the Estate of Jennie M.
Stokes, an Incapacitated Person          §   Opinion by Justice Meier

                                        JUDGMENT

      This court has considered the record on appeal in this case and holds that there was

error in the trial court’s judgment.    It is ordered that the trial court’s “Order Denying

Defendant’s, Clark W. Brazil M.D., Motion to Dismiss and for Award of Fees and Expenses” is

reversed; that we render a judgment dismissing the claims of Mayrita J. Roberts Hillman as

Guardian of the Estate of Jennie M. Stokes, an Incapacitated Person, against Clark W. Brazil,

M.D.; and that we remand this case to the trial court for a determination and award of

reasonable attorneys’ fees and costs to Clark W. Brazil, M.D.
      It is further ordered that Appellee Mayrita J. Roberts Hillman as Guardian of the Estate

of Jennie M. Stokes, an Incapacitated Person, shall pay all costs of this appeal, for which let

execution issue.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Bill Meier
                                        Justice Bill Meier